DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, 16-19 and 20-23, drawn to a diesel fuel emulsion.
Group II, claim(s) 11-13, drawn to a method of making a diesel fuel emulsion.
ALL CLAIM AMENDMENTS MUST FIND SUPPORT IN THE ORIGINAL FILING.  SHOULD AMENDED CLAIMS BE SUBMITTED IN CONJUNCTION WITH AN ELECTION, APPLICANT IS URGED TO IDENTIFY WHERE SUPPORT FOR SAID AMENDMENTS IS FOUND IN THE ORIGINAL FILING.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant must elect a single species for each of the below identified species (i.e. applicant must elect an X, applicant must elect an M, applicant must elect an RA, etc.) Applicant must identify which claims read on the elected species.
The species are as follows: 
SPECIES OF X
H
COOM
CO3M
Applicant may set forth a specific formula having all substituents identified

SPECIES OF M
Mg2+
Ca2+
NH4+
K+
Na+
H
Applicant may set forth a specific formula having all substituents identified 
SPECIES OF RA
CH2

    PNG
    media_image1.png
    141
    311
    media_image1.png
    Greyscale

Lauryl
(iso)tridecyl
(iso)dodecyl
Applicant may set forth a specific formula having all substituents identified

(The examiner notes that the formula and options for the A component as set forth in the independent claims do not include those embodiments set forth in certain dependent claims such as claim 19 which lacks antecedent basis – applicant is urged to correct the claims to the extent support exists in the original filing for same).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  No claims have been identified by applicant as generic at this time.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II requires a special technical feature of a high shear mixer not required by group I.  Group II also requires a special technical feature of pH and water hardness not required by Group II
 lack unity of invention because even though the inventions of these groups require the technical feature of compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JPS49108106A (cited in IDS) teaching a compound in a hydrocarbon fuel that comprises water (i.e. emulsion) of R-N(A)-R’-B-R’-D where R, R’ R” is either a group of alkyl or (CH2), A 

    PNG
    media_image2.png
    237
    699
    media_image2.png
    Greyscale

Overlapping and encompassing the instantly claimed fuel additive such as when the additive is C12H25-NH-CH2-CH2COOH.


Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of compound of formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iwama, Toyoguchi, Takehara, Hamuro (US 3,850,586) discloses a fuel additive which overlaps and encompasses the claimed additive which overlaps and encompasses the claimed formula (I) (C4 L1-62)

    PNG
    media_image3.png
    1133
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    772
    529
    media_image4.png
    Greyscale
(C8)
COOH = claimed X COOM where M = H
K=1 or 2  A=CH2
m corresponding to alkyl groups between nitrogen atoms
X = H at end of alkyl substituents branched from N, etc.
Including salts such as sodium salts (C4 L45-52)

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could 
The chemical compounds of the species are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  M may be H or alkaline metal or an alkali or an ammonium - all possessing different heteroatoms and varying charges and will therefore possess different properties such as reactivity, pH, solubility, density, melting point, hydrophobicity, etc. 
Similarly COO and SO3 possess different heteroatoms and different charges and will therefore possess different properties such as reactivity, pH, solubility, density, hydrophobicity, melting point, etc. 
RA also differs by the presence of oxygen groups (i.e. alkoxy vs. hydrocarbon) thereby affording different properties to the fuel by the presence of oxygen which affords different properties such as combustion, lubricity, hydrophobicity, reactivity, pH, solubility, density, melting point, etc. 
The chemical compounds of the above species are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds (alkali, alkaline, heteroatom, hydrophobic, hydrophilic, etc.)
No telephone call was made to request an oral election to the above restriction requirement due to the complex nature of the restriction requiring a species election and to afford the applicant an opportunity to correct the claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796